Citation Nr: 0631174	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-10 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had honorable active service in the United States 
Army from January 1946 to March 1946 and in the United States 
Air Force from December 1950 to November 1970.  He died on 
January [redacted], 2003.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

In May 2006, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 
20.901(a) (2006).  The requested opinion, dated July 3, 2006, 
was subsequently received by the Board, and on July 11, 2006 
the appellant and her representative were provided copies for 
their review and response.  The appellant's representative 
responded by filing an Informal Hearing Presentation dated 
September 2006.

The Board notes that in the June 2005 Statement of Accredited 
Representative, the representative asserts that VA's denial 
of the veteran's claim for service connection for 
hypertension in May 1971 was unjustified and that service 
connection should have been granted for his diabetes 
mellitus.  These matters are not in appellate status, and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Certificate of Death reflects that the veteran died on 
January [redacted], 2003 and the cause of death was renal cell 
carcinoma.

2. The veteran had active service in Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to herbicides due to active service in Vietnam.

3. Renal cancer was not present in service or within the 
first post service year and has not been shown to be related 
to the veteran's active military duty.

4. The cause of death listed on the Certificate of Death was 
not of service origin, and is not causally related to the 
veteran's presumed exposure in service to herbicide agents. 

5. At the time of his death, the veteran was service-
connected for intervertebral disc syndrome postoperative 
status, rated as 60 percent disabling and hearing loss with a 
noncompensable evaluation.

6. The veteran's service-connected disabilities did not 
cause, or contribute to, his death.


CONCLUSIONS OF LAW

1. Renal cancer was not incurred or aggravated in service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110-1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated April 2003.  The 
originating agency informed the appellant of the evidence 
required to substantiate her claim, the information required 
from him to enable VA to obtain evidence on her behalf, and 
the assistance that VA would provide to obtain evidence on 
her behalf.  The appellant was not explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
her claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that she has been notified 
of the need to provide such evidence, for the following 
reasons.  The RO's April 2003 letter informed the appellant 
that additional information or evidence was needed to support 
her claim.  The letter specifically noted the elements 
necessary to establish service connection, requested that she 
submit such evidence or provide VA with the information 
necessary for VA to obtain medical records and other relevant 
evidence on her behalf, and essentially made the appellant 
aware that she should submit any evidence she had that 
pertained to her claim.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
private medical records, which will be addressed as 
pertinent.  The record also reflects that the originating 
agency readjudicated the appellant's claim which followed the 
provision of the required notice and the completion of all 
indicated development of the record.  The notice was provided 
to the appellant prior to the readjudication, and she has not 
been unfairly prejudiced by the timing or content of the 
notice.  In addition, neither the appellant nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
initial disability rating or effective date will be assigned, 
and so there can be no possibility of any unfair prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
unfairly prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the appellant's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Background

The veteran had more than 20 years of active military duty.  

The service medical records are negative for complaints of, 
treatment for, renal cancer or kidney problems.  At the March 
1970 retirement examination, the veteran denied ever having a 
tumor or cancer, and his genitourinary system was deemed 
normal.  This evaluation demonstrated that the veteran's 
kidneys and urinary system were normal during service.  The 
veteran retired from service in November 1970.

By rating decision in December 1970, VA granted service 
connection for recurrent herniated nucleus pulposis on left, 
status post laminectomy and assigned a 60 percent evaluation.  
By rating action dated May 1971, VA granted service 
connection for high frequency hearing loss, and assigned a 
noncompensable evaluation.

Private medical records dated November 2001 indicate that the 
veteran was diagnosed with renal cell carcinoma.  The veteran 
underwent surgeries, chemotherapy and radiation treatments.  
A medical record dated November 25, 2002 reflects diagnoses 
of renal cell carcinoma metastatic, bone metastasis and brain 
metastasis.  The veteran's final diagnosis, noted in a 
January 6, 2003 medical record was metastatic renal cell 
carcinoma.  A notation dated January 13, 2003 reflects that 
the veteran had epigastric pain, but declined being taken to 
the hospital and died at home.  According to the Certificate 
of Death, dated January 16, 2003, the veteran died on January 
[redacted], 2003 at the age of 74, due to renal cell carcinoma.  No 
autopsy was performed.

The appellant contends that the veteran's service in Vietnam 
resulted in his exposure to herbicide agents, e.g. Agent 
Orange, which, in turn, caused renal cell carcinoma that 
subsequently led to his death.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

Presumptive Service Connection

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignant tumor becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In the present 
case, however, no competent evidence of record indicates that 
the veteran had a malignant tumor until more than 30 years 
after retirement from service when he was diagnosed with 
renal cancer.  Therefore, service connection is not warranted 
on this basis.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era (beginning on January 9, 1962 
and ending on May 7, 1975), see 38 C.F.R. § 3.313 (2006), is 
presumed to have been exposed to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

Evidence of record suggests that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The veteran's DD 
Form 214 reflects that he received a Vietnam Service Medal.  
The claim file also contains a letter from General 
Westmoreland, commander of the U.S. Army, congratulating the 
veteran for his service in Vietnam.  Resolving doubt in the 
veteran's favor, the Board finds that the veteran served in 
Vietnam during the Vietnam era and was presumably exposed to 
a herbicide agent during this service.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to a herbicide agent.  The 
list includes certain cancers, including prostate cancer and 
certain soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e).  
However, renal and bladder cancer are not among the 
enumerated diseases.  Significantly, the Secretary of the 
Department of Veterans Affairs has specifically determined 
that a presumption of service connection based on exposure to 
a herbicide agent during the Vietnam era is not warranted for 
renal or bladder cancer.  See Notice, 67 Fed. Reg. 42600 
(2002).  The National Academy of Sciences, after reviewing 
pertinent studies, did not feel that the evidence warranted 
altering its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of certain 
diseases, including renal cancer.  Id.

The Board finds that presumptive service connection of renal 
cancer on the basis of herbicide exposure in Vietnam is not 
warranted.

Direct Service Connection

The appellant is not precluded from establishing service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
As noted above, service connection may be granted for disease 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, including disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records do not reflect that 
the veteran had renal cancer during service.  The first 
evidence of a diagnosis of renal cancer is November 2001, 
more than 30 years after the veteran's retirement from 
service.  The Board has considered the appellant's assertion 
in her April 2005 substantive appeal that the veteran 
suffered from a disorder related to herbicide exposure in 
Vietnam.  However, there is no showing that she possesses the 
expertise to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

A letter from the veteran's private oncologist, F. Miranda, 
M.D., dated April 2004 states that because bladder cancer is 
related to cancers of the prostate and sarcomas, and because 
the veteran had renal and bladder cancers, it is "very 
likely" that the veteran's exposure to a herbicide agent 
caused the renal and bladder cancers.  However, private 
medical records dated December 2001 and January 2002 reflect 
that the veteran's bladder cancer resulted from metastasis of 
renal cancer, which, as noted above, has been determined not 
to be associated with herbicide exposure.  A July 2006 VHA 
medical opinion by an oncologist reflects that exposure to a 
herbicide agent has not been shown to cause either renal or 
bladder cancer, and that there are no known etiological 
associations between renal or bladder cancer and prostate 
cancer or sarcomas.  The VHA opinion is considered more 
probative than that of Dr. Miranda.  Though Dr. Miranda was a 
treating physician, it is not shown that he reviewed the 
entire clinical folder.  The VHA physician reviewed the 
claims folder and cited to clinical evidence within the 
claims folder.  As discussed earlier, the NAS determined 
after review of available clinical studies that there was 
inadequate or insufficient evidence of a relationship between 
herbicide exposure and subsequent development of bladder or 
renal cancer.  The VHA opinion is more in line with the NAS 
determination, which adds to its probative value.  Dr. 
Miranda has not cited to any clinical studies or medical 
treatise in support of the conclusions offered.  

The Board notes that the representative argues that the 
veteran had diabetes mellitus and hypertension that could be 
related to service.  However, neither of these disabilities 
has been implicated in the cause of the veteran's death.  

Finally, the claims folder contains no competent evidence 
associating the veteran's service-connected disabilities with 
renal cell carcinoma.  Further, at no time during the current 
appeal has the appellant contended that such an association 
exists.  As such, the Board finds that the veteran's service-
connected disabilities did not in any way cause his death.

The Board concludes, therefore, that a disability incurred in 
service did not cause the veteran's death.  Consequently, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.
Because the preponderance of evidence of record weighs 
against a grant of service connection, the doctrine of 
reasonable doubt is not applicable in this case.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


